Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sun gear” in claim 3 is used by the claim to mean “side gear,” while the accepted meaning is “the central gear for a spur gear planetary gear set.” The term is indefinite because the specification does not clearly redefine the term. The term “planet gear” in claim 3 is used by the claim to mean “differential pinion,” while the accepted meaning is “a gear that planetate in a spur gear planetary gear set.” The term 


    PNG
    media_image1.png
    448
    773
    media_image1.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second overrunning clutch of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindstrom et al. ‘758.
Lindstrom shows (in bold): 
A vehicle propulsion system comprising: a heat engine (4); an auxiliary power unit (14) for storing and supplying energy; a transmission unit (92, 94) for transmitting to vehicle wheels power supplied by the heat engine and/or by the auxiliary power unit; and a planetary gear set (10) which is interposed between the heat engine and the transmission unit and is connected to the auxiliary power unit; wherein the vehicle 59, 65) which is associated with the planetary gear set and is shiftable between a first position and a second position, wherein in said first position the locking device locks a rotating element of the planetary gear set, so that the planetary gear set has one single degree of freedom and therefore the auxiliary power unit does not exchange power with the planetary gear set, while in said second position the locking device allows rotation of said rotating element of the planetary gear set, so that the planetary gear set has two degrees of freedom and therefore the auxiliary power unit exchanges power with the planetary gear set; and a braking device (102, 104) which is interposed between the planetary gear set and the heat engine and is configured to modulate a motion resistance torque of the heat engine.
The term “and/or” has been interpreted as claiming three embodiments: “A and B”, “A” – alone and “B” alone. Applicant has support for all three embodiments in the specification. 
Regarding claim 4, see storage unit 46. 
Regarding claim 5, the storage unit 46 is disclosed as a battery. “The first and the second electrical machine 16 are connected to an energy storage device 46, such as a battery, which, depending on the vehicle's 1 operating mode, operates the electrical machines 14 and 16, respectively.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. ‘758.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Lindstrom et al. ‘758 shows a clutch 96 between the output shaft 34 of the planetary gear set 10 and the transmission 92, 94. The reference does not show an overrunning clutch in that position. 
	It would have been obvious to one of ordinary skill in this art to replace the sliding sleeve positive clutch 96 for another positive clutch such as an overrunning clutch because it would have been the simple substitution of one known element for another to obtain predictable results. Overrunning clutches are old and well known in the art. It would have been obvious to one having ordinary skill in the art at the time the application was filed to replace the sliding sleeve positive clutch with an overrunning positive clutch, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. ‘758 as applied to claim 1 above, and further in view of WO 2013/091944.

	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Regarding claim 2, Lindstrom et al. ‘758 does not show a shaft between the motor/generator 14 and planetary gear unit 10. 
WO ‘944 shows a shaft 26 between motor 28 and gearing PDD. 
It would have been obvious to one of ordinary skill in this art to provide a shaft between the motor generator 14 and planetary gear unit 10 of Lindstrom as taught by Ahn because it would have been the combining prior art elements according to known methods to yield predictable results. Shafts are old and well known in the art, and to use a shaft between a motor and gearing as taught by Ahn is a simple and known technique to improve, as required, a device in order to provide a different type of motor, for example, which may have better characteristics than the one shown in Lindstrom. 
Regarding claim 3, Lindstrom shows spur gear planetary differential 10, but not a bevel gear differential. 
WO ‘944 shows a bevel gear differential (PDD) used in a hybrid drivetrain for a vehicle in figures 1 and 2. 
It would have been obvious to one of ordinary skill in this art at the time the application was filed to change the spur gear planetary gear differential 10 of Lindstrom to a bevel gear differential as shown by WO ‘944 because it would have been a simple substitution of one known element for another to obtain predictable results. There is . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. ‘758 as applied to claim 6 above, and further in view of JP 4355444.
The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Lindstrom does not show a overrunning clutch between an engine and the planetary gearing. 
JP ‘444 shows OWC 26 in figure 1 between engine 20 and bevel gear 22 of a hybrid drive for a vehicle. 
It would have been obvious to one of ordinary skill in this art to install an OWC between the engine 4 and the gearing 10 of Lindstrom because it would have been a mere combining prior art elements according to known methods to yield predictable results. JP ‘444 teaches that there is an advantage to having an OWC between the engine and the gearing in a hybrid drivetrain. JP ‘444 states their reason for including the OWC is: “The first one-way clutch 26 is formed such that only the power for rotating the first drive pinion bevel gear 32 clockwise in the rotation of the engine 20 is bevel gear 32 in the clockwise direction among the rotations of the second drive pinion bevel gear 34 is transmitted.” It would have been an advantage to including this feature in Lindstrom to prevent reverse rotation of the engine. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 




Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Applicant has not used the appropriate terms for the gears in his differential, as noted above in the rejection of claim 3 under 25 U.S.C. 112(b). The terms he has used are confusing since they refer to other gears in a spur gear differential and applicant has not provided an explicit special definition for the terms he wants to use. The terms “sun gear” and “planet gear” do not apply to bevel gear differentials as noted above. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 28 August 2019 have been considered by the examiner. 
	The IPEA filed 28 August 2019 has been considered by the examiner.

	The Written Opinion of the ISA filed 28 August 2019 has been considered by the 

examiner.

	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner




Tuesday, March 22, 2022